NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DOUGLAS W. ABRUZZO,
Petition,er,
V.
SOCIAL SECURITY ADMINISTRATION,
Resp0nden,t.
2011-3218
Petition for review of the Merit Systems Protection
Board in case n0. CB7521100014-T-1.
ON MOTION
ORDER
Doug1as W. Abruzzo (Abruzzo) moves to clarify the
status of parties affected by the final order be1ow. The
Socia1 Security Adn1.inistration (SSA) opposes Abruzzo
also submitted a motion to clarify identification of eviden»
tiary exhibits in the record on appeal but has now moved to
withdraw that motion
In its opposition, SSA points out that they oppose Mr.
Abruzzo’s underlying request to name OPM and the MSPB

ABRUZZO v. SSA 2
as parties to this appeal, and that counsel for OPM and the
MSPB have authorized SSA to state that those agencies do
not seek to intervene in this appeal.
Upon consideration thereof,
IT lS 0RDERED THATZ
(1) Abruzzo’s motion to clarify status of parties af-
fected by the final order is denied.
(2) Abruzzo’s motion to withdraw his prior motion to
clarify identification of evidentiary exhibits in the record
on appeal is granted
(3) All other pending motions are denied
FOR THE COURT
nec 21 2011 `
lsi Jan Horbaly
Date J an Horbaly
Clerk
FIL
ccc Douglas W. Abruzzo “`3i§gl¢l§E€§¢E_%E%'@Sn'°R
Al1ison Kidd-Mil1er, Esq. '
321 ute 2 1 2011
1AN HORBAl.‘!
CLERK